UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 1, 2008 (Date of Earliest Event Reported) Commission file number: 1-3203 CHESAPEAKE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Chesapeake Corporation (the "Company") today has announced it has signed a forbearance agreement with the required lenders under its $250-million Senior Secured Credit Facility.Under the agreement, the lenders have agreed that they will forbear from exercising their rights and remedies against the corporation and its subsidiaries in respect of existing financial condition covenant defaults under the Senior Secured Credit Facility.The period of the lenders’ forbearance will continue until December 10, 2008, subject to the borrowers’ compliance with the terms and conditions of the forbearance agreement. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99.1 Press release, issued on November 3, 2008, announcing the Company has reached a forbearance agreement with its lenders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHESAPEAKE CORPORATION (Registrant) Date:November 3, 2008 BY: /s/ Joel K. Mostrom Joel K. Mostrom Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Press release, issued on November 3, 2008, announcing the Company has reached a forbearance agreement with its lenders
